           Case 1:21-cr-00296-PAC Document 19
                                           18 Filed 06/17/21
                                                    06/16/21 Page 1 of 2




                                           147 PRINCE STREET | 4TH FLOOR | BROOKLYN, NEW YORK 11201
                      TELEPHONE 1.718.766.8207 | FACSIMILE 1.718.504.3599 | EMAIL: sharova@sharovalaw.com

YELENA SHAROVA, ESQ. *+
*NY, +NJ                                                                       PARALEGALS
_______________________________                                                FRANKLIN DAVIS JR.
STEVEN GARFINKLE ESQ.*+                                                        CELINA QUEVEDO
CHARLES KASER ESQ.*                                                            MABEL SANTANA
NANI KIM ESQ.*                                                                 HANNA SKARULIS
CHARLES MARINO ESQ.*                                                           ALVIN KORSUNSKIY
BRUCE PROVDA ESQ.*




                                                                 June 16, 2021

VIA ELECTRONIC FILING                                           5/17/21
Honorable Paul A. Crotty                                        Expansion of travel restriction to include
Southern District of New York                                   the district of New Jersey is granted as
500 Pearl Street                                                requested. Mr. Fishbein may attend the
New York, New York 10007                                        graduation parties, but no overnight stay is
                                                                permitted. SO ORDERED.
Re:      United States v. Paul Fishbein
         21 MAG 3643 (UA); 21 CR 296


Dear Judge Crotty,
Counsel for Paul Fishbein respectfully submits this letter to request expansion of his travel
restriction to include the District of New Jersey. This request arises out of the fact that he has
extensive family ties to the state of New Jersey, as well as a specific request for permission for
him to travel to New Jersey for two weekends to attend two of his nieces’ graduation parties. The
first party takes place this weekend, from June 19 through June 20, 2021. This party will take
place at the home of his sister, Stacey Ochoa, at 333 Willow Street, Teaneck, NJ. The party begins
around 11am on Saturday, with a pool party starting at 7am on Sunday. It is my understanding
that Ms. Ochoa is a co-signer on Mr. Fishbein’s bond.
The second graduation party takes place the following weekend, again starting around 11am on
Saturday, June 26, 2021, and continues with a pool party on Sunday, June 27, 2021. This party
will take place at 115 Passaic Avenue, Kearny, NJ, which is the home of his adult niece, Sarah
Ayalew. It is my understanding that Ms. Ayalew is a co-signer on Mr. Fishbein’s bond.
Due to the cost and time of traveling back and forth on these Saturday evenings, Mr. Fishbein is
also requesting to stay overnight at these two locations on their respective Saturdays. The
Government, through Assistant US Attorney Sarah Kushner, consents to expanding Mr. Fishbein’s
         Case 1:21-cr-00296-PAC Document 19
                                         18 Filed 06/17/21
                                                  06/16/21 Page 2 of 2
                                                                                       Page 2 of 2




travel restrictions to the District of New Jersey (and more specifically consents to his request to
attend these two parties), but does not consent to allowing Mr. Fishbein to stay overnight in New
Jersey. It is my understanding that Pretrial also approves of expansion of travel restrictions into
New Jersey (as well as his request to attend these parties), but also opposes any overnight stay.


Mr. Fishbein requests Your Honor to expand his travel restrictions to allow him to travel
(without permission) into the District of New Jersey, as consented to by both the Government
and Pretrial Services. Additionally, Mr. Fishbein requests, over objection of the Government
and Pretrial, to allow him to remain overnight on the Saturdays of these graduation parties (6/19-
6/20; 6/26-6/27). Not only does Mr. Fishbein have extensive family in New Jersey, but he would
be staying at the homes of two of his co-signers, who have every reason not to allow him to
abscond. If Mr. Fishbein is permitted to attend these graduation parties, then he would be getting
a ride with another sister (whom he lives with) from Far Rockaway, Queens, to New Jersey. His
sister is also spending the night, making it more difficult to get back and forth, if he is not
permitted to spend the night in New Jersey.
Thank you for your time and attention in this matter.


                                                            Respectfully Submitted,
                                                            Charles Kaser
                                                            Attorney for the Defendant

                                                            By: /s/ Charles Kaser

CC: all counsel (via ECF)
